PER CURIAM.
This is an appeal from an order entered on December 31, 1957 by the United States District Court for the Southern District of California, Southern Division, affirming the order of the referee in bankruptcy made and entered on December 12, 1955, and restated in order of March 1,1956.
The petition to review the orders of the referee in bankruptcy was presented to the district court on an agreed statement. We have reviewed the record presented on this appeal, and it clearly ap-;, pears that the order of the district court affirming the orders of the referee in bankruptcy was proper.